        Case 1:19-cr-10080-NMG Document 2178 Filed 09/09/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA                       )
                                                )
                v.                              )     Criminal No.: 19-10080-NMG
                                                )
 GAMAL ABDELAZIZ, et al.,                       )
                                                )
                        Defendants.             )
                                                )

                        GOVERNMENT’S ASSENTED-TO MOTION
                          FOR LEAVE TO FILE UNDER SEAL

       Pursuant to Local Rule 7.2, the government respectfully moves, with the assent of the

defendants, for leave to file under seal a renewed motion to strike a potential juror. The motion

references the potential juror’s criminal history, and appends his criminal history report.

                                                       Respectfully submitted,

                                                       NATHANIEL R. MENDELL
                                                       Acting United States Attorney

                                                    By: /s/ Stephen E. Frank
                                                       KRISTEN A. KEARNEY
                                                       LESLIE A. WRIGHT
                                                       STEPHEN E. FRANK
                                                       IAN J. STEARNS
                                                       Assistant United States Attorneys




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                              /s/ Stephen E. Frank
                                              STEPHEN E. FRANK
                                              Assistant United States Attorney
